Citation Nr: 0517366	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  02-13 861	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for an arm disorder.

4.  Entitlement to service connection for a left leg 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from May 1977 to 
October 1979.

This appeal to the Board of Veterans' Appeals (Board) arises 
from decisions of the Pittsburgh, Pennsylvania, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  As 
pertinent to the claims now on appeal, the RO issued 
a decision in April 2002 denying service connection for neck, 
back, arm, and left leg disorders - all allegedly secondary 
to an already service-connected right knee disability.  The 
RO also denied an additional claim requesting a higher rating 
for the right knee disability.

The Board issued a decision in January 2004 also denying the 
claim for a higher rating for the right knee disability.  But 
the Board remanded the other claims for service connection to 
the RO for further development and consideration.  The RO 
since has continued to deny these claims and returned them to 
the Board for continuation of appellate review.


FINDINGS OF FACT

1.  A neck disorder was not shown to be present in service or 
during the first 
post-service year, nor does the weight of the medical 
evidence demonstrate that any current neck disorder is 
causally related to service-connected degenerative joint 
disease of the right knee, status post total knee replacement

2.  A back disorder was not shown to be present in service or 
during the first 
post-service year, nor does the weight of the medical 
evidence demonstrate that any current back disorder is 
causally related to service-connected degenerative joint 
disease of the right knee, status post total knee 
replacement.



3.  An arm disorder was not shown to be present in service or 
during the first 
post-service year, nor does the weight of the medical 
evidence demonstrate that any current arm disorder is 
causally related to service-connected degenerative joint 
disease of the right knee, status post total knee 
replacement.

4.  A left leg disorder was not shown to be present in 
service or during the first 
post-service year, nor does the weight of the medical 
evidence demonstrate that any current left leg disorder is 
causally related to service-connected degenerative joint 
disease of the right knee, status post total knee 
replacement.  


CONCLUSIONS OF LAW


1.  A neck disorder was not incurred in or aggravated by 
service nor may it be presumed to have been incurred in 
service, and it is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2004).

2.  A back disorder was not incurred in or aggravated by 
service nor may it be presumed to have been incurred in 
service, and it is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2004).

3.  An arm disorder was not incurred in or aggravated by 
service nor may it be presumed to have been incurred in 
service, and it is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2004).



4.  A left leg disorder was not incurred in or aggravated by 
service nor may it be presumed to have been incurred in 
service, and it is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records do not contain any indications of 
complaints, findings or treatment of disorders involving the 
neck, back, arm or left leg.

The veteran was hospitalized at a VA medical facility in 
March 1998.  After receiving a diagnosis of degenerative 
joint disease (DJD) of the right knee, he underwent a total 
knee replacement.  And service connection since has been 
granted for the DJD in his right knee, status post the total 
knee replacement.  He initially had a 100 percent rating 
effective May 1998, but he has had a 60 percent rating 
effectively since May 1999.

Associated with claims file are reports of the veteran's 
treatment, dated from 1997 to 2001, by private medical 
providers.  Timothy Skraitz, a chiropractor, noted the 
veteran had been treating for neck pain, lower back pain, and 
right wrist pain since October 1998.  During the course of 
care, he was diagnosed with cervical radiculopathy on the 
right, and this had adversely affected his recent carpal 
tunnel surgery.  He also experienced fibromyalgia, 
osteoarthritis, and was diabetic, all of which affected his 
rate of recovery.  

Donald M. Whiting, M.D., in a report dated in October 1998, 
noted the veteran's history of experiencing worsening, 
diffuse arthralgias since the 1990's.  The arthralgia 
reportedly involved the ankles, elbows, shoulders, knees, 
hips, and low back.  Physical examination of the joints and 
extremities was performed.  X-ray examination was performed, 
but was confined to the hands and was interpreted as showing 
very mild osteoarthritis without progression.  The overall 
assessment was that the veteran had very mild osteoarthritis 
and multiple joint pains.  

A February 2000 statement from Dr.Whiting references the 
results of an MRI of the cervical spine that was interpreted 
as showing mild cervical spondylosis, but no evidence of 
frank disc herniation or significant neural compression.  
Following clinical inspection and diagnostic studies, the 
assessment was that the veteran had a somewhat functional 
component to his examination, but might also have some 
underlying facet arthropathy contributing to his symptoms.  

A statement was received in February 2000 from chiropractor 
Timothy Skraitz.  It was reported that the veteran had been a 
patient for the past 1-1/2 years because of persistent neck, 
lower back, arm and leg complaints.  According to the 
veteran's history, while in the Navy, he frequently carried 
heavy boxes up and down stairs and did repeated bending at 
the waist.  He indicated that he was frequently sent to the 
bottom of the ship where he was required to sand the hull 
while on his hands and knees-this provoked neck, lower back 
and knee pain.  He related that, due to the stressful 
positions he assumed while performing his duties, as well as 
the heavy nature of the work, he experienced increasing neck, 
lower back, and upper and lower extremity pain.  

The diagnoses were myofascial pain syndrome, lumbar facet 
syndrome, degenerative arthritis, and myofascitis.  The 
chiropractor believed with a reasonable degree of certainty 
that there was a high probability the veteran's injuries were 
related to his naval career and that his present condition 
was an extension of those injuries, in view of his complaints 
and of the findings on physical examination.

Michael R. Catena, in a statement dated in July 2001, 
reported having treated the veteran since 1997.  The veteran 
complained of severe pain in both knees, both wrists and both 
hands.  It was observed that he was suffering from acute 
osteoarthritis of most of his joints.  The veteran had been 
diagnosed with bilateral carpal tunnel syndrome.  He also 
suffered from diabetes Type II and had developed a neuropathy 
in both lower extremities.  This had caused a great deal of 
pain and numbness to the lower extremities.  

VA medical records, dated from 1998 to 2000, indicate the 
veteran's evaluation or treatment for chronic musculoskeletal 
pains involving multiple sites of the body.  Sites of pain 
included the neck, hands, wrists, back and legs.  The 
assessment was that the veteran had chronic musculoskeletal 
pain, including bilateral hand and wrist pain, status post 
carpal tunnel release without improvement; also, chronic back 
and neck pain with prior diagnosis of osteoarthritis and 
fibromyalgia.  

A VA orthopedic examination was performed in February 2002.  
The examiner pointed out that the purpose of the examination 
was to evaluate whether pain in the veteran's lower back, 
arms, legs and neck was related to his service-connected 
right knee disorder.  He remarked that the veteran's medical 
history was significant for fibromyalgia, depression, 
hypertension, and noninsulin-dependent diabetes mellitus.  He 
noted that the veteran's medications included Ultram, 
Sertraline, Glyburide, and Ranitidine.  

The veteran indicated that he did not recall any particular 
injuries while in military service nor did he really believe 
that the pain had begun while he was in military service, and 
rather had been of more recent onset.  He explained that he 
had low back pain with radiation to the left leg.  He also 
had diffuse pain that radiated throughout the arms and legs.  
He was unclear about any kind of original or aggravating 
injury and could not himself describe a relationship between 
the right knee disorder and the diffuse pain involving the 
low back, neck, legs or arms.  Physical examination was 
performed.  X-ray examination revealed small amounts of 
osteophyte changes; otherwise, disc spaces were well 
preserved and in the spine had good alignment.  X-rays of the 
left knee showed well-preserved joint spaces, with no 
evidence of arthritis.

Based on history, complaints and examination findings, it was 
the examiner's assessment that the veteran's symptoms were 
not secondary to any orthopedic condition.  In this regard, 
the examiner noted that the left knee x-ray examination was 
normal, and the veteran did not appear to have any 
disability.  Similarly, the low back did not exhibit clear-
cut evidence of any root irritation on physical examination, 
as straight leg raising was negative bilaterally.  Rather, it 
was the examiner's opinion that the veteran's discomfort, 
self-described as diffuse in nature, was most consistent with 
the diagnosis of fibromyalgia.  The examiner added that he 
could see no indication of any other orthopedic pathology 
stemming from the service-connected right knee disorder or 
otherwise.  

A videoconference hearing was held in June 2003 before the 
undersigned Veterans Law Judge (VLJ) at the Board.  In 
testimony, the veteran related that his problems with the 
neck, back, arm and left leg, including arthritis, developed 
as a result of his service-connected right knee disorder.  He 
pointed out that the right knee was very painful and that he 
could not bend it.  

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
took effect on November 9, 2000.  Implementing regulations 
were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2004).  The VCAA and implementing regulations 
eliminated the requirement of submitting a well-grounded 
claim and provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).

In this case, VA notified the claimant by letter dated in 
January 2004 that VA would obtain all relevant evidence in 
the custody of a Federal department or agency.  He also was 
advised that it was his responsibility to provide a properly 
executed release (e.g., a VA Form 21-4142) so that VA could 
request medical treatment records from private medical 
providers.  Further, the rating decision appealed and the 
statement of the case (SOC) and supplemental statement of the 
case (SSOC), especially when considered together, discussed 
the pertinent evidence, provided the laws and regulations 
governing the claims, and essentially notified the claimant 
of the evidence needed to prevail.  The duty to notify of 
necessary evidence and of the respective responsibilities, 
his and VA's, for obtaining or presenting that evidence has 
been fulfilled.

As for assisting him with his claims, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  Records from 
a 
non-VA medical sources have also been obtained.  He also was 
advised what evidence VA had requested and notified in the 
SOC and SSOC what evidence had been received.  There is no 
indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this case, as mentioned, the claimant was provided the 
required VCAA notice by letter of January 2004, which was 
after the RO's April 2002 decision denying service connection 
for the claims that are the subject of this decision on 
appeal.  



Because VCAA notice as to the current appellate issues was 
not provided to the appellant prior to the initial AOJ 
adjudication denying the claims, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  But in Pelegrini II, the 
Court stated it was (1) "neither explicitly nor implicitly 
requiring the voiding or nullification of any AOJ [agency of 
original jurisdiction] action or decision and (2) the 
appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 120.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 C.F.R. §7104(a), a remand may require readjudication 
of the claim by the AOJ once complying notice is given, 
unless AOJ adjudication is waived by the claimant.  Id. at 
123, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver [of such 
remand]'").

Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claims - rather, 
only after - it nonetheless was provided prior to issuing 
the SSOC in April 2005 (wherein the RO readjudicated the 
claims in light of the additional evidence received since the 
initial rating decision and SOC).  The VCAA notice also was 
provided prior to certifying the claimant's appeal 
to the Board.  Also, the claimant had ample opportunity 
before certification to identify and/or submit additional 
supporting evidence in response.  He even had an additional 
60 days after issuance of the SSOC to submit additional 
evidence in support of the appeal.  38 C.F.R. § 20.1304 
(2004).  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. Apr. 14, 2005) (An error, whether procedural or 
substantive, is prejudicial "when the error affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Slip op. at 15 (quoting McDonough 
Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 (1984).  
Failure to provide notice before the first adverse decision 
by the AOJ would not have the natural effect of producing 
prejudice, and therefore, prejudice must be pled as to this 
deficiency.  Slip op. at 24.).


Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Arthritis will be presumed to have been incurred in service, 
even though there is no evidence of the disease during 
service, if manifested to a compensable degree within one 
year after service.  This presumption, however, is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted, as well, for disability 
that is proximately due to or the result of a service-
connected condition.  38 C.F.R. § 3.310(a).  This includes 
situations when there has been aggravation of a veteran's 
nonservice-connected disability that is proximately due to or 
the result of a service-connected condition, but the veteran 
shall be compensated only for the degree of disability over 
and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).



Analysis

There is no objective evidence the veteran had any disorders 
involving his neck, back, arms or left leg while in the 
military.  His military service ended in October 1979.

Musculoskeletal pain involving multiple sites of the body - 
including the neck, lower back, arms and the left leg, was 
first medically confirmed during the late 1990's, so about 20 
years after the veteran had completed his military service.  
From the context of his medical history, the disability 
involving his arms also encompasses his hands.

In any event, during the late 1990's, it was first clinically 
confirmed the veteran experienced diffuse musculoskeletal 
pain - primarily on the basis of arthritic and degenerative 
changes of his cervical spine and hands, including carpal 
tunnel syndrome.  To the extent his diffuse musculoskeletal 
pains are attributable to arthritis, the medical evidence 
first establishes the presence of arthritis long after the 
one-year presumptive period following his separation from 
military service.  As well, his complaints of diffuse 
musculoskeletal pain were found referable to fibromylagia.  
Also, there is medical evidence attributing his lower 
extremity pain and numbness to his diabetes, a condition for 
which service connection has not been established.

The Board has taken note of a statement from the veteran's 
chiropractor.  The thrust of the statement is that the 
veteran's neck, lower back, upper extremity and left leg 
symptoms can be traced to the effects of "injuries" 
sustained in military service.  The chiropractor did not 
explicitly attribute the veteran's symptoms to the service-
connected right knee disorder.  Nevertheless, since the 
veteran referred to having the right knee aspirated during 
service to relieve pain and pressure, the Board shall assume 
that the chiropractor's statement about the etiology of the 
veteran's diffuse musculoskeletal symptoms can be regarded as 
supporting service onset of arthritis or of myofascial pain 
syndrome or as supporting a secondary relationship between 
these conditions and the service-connected right knee 
disorder.

In any event, with respect to the chiropractor's statement as 
to service onset of the veteran's diffuse musculoskeletal 
symptoms, the Board finds noteworthy that the veteran, by his 
own history provided to the chiropractor, does not identify 
trauma during service to any specific body site; rather, he 
seemed to suggest a cumulative wear and tear upon the neck, 
lower back, and upper and lower extremities.  Moreover, when 
he was later examined by a VA orthopedist, he specifically 
denied trauma or symptoms during service involving the neck, 
lower back, arms or left leg.  So the absence of documented 
trauma to his neck, lower back, arms or left leg in his 
service medical records, coupled with his own acknowledgement 
that he did not sustain trauma to any of these areas of his 
body while in the military, serve to significantly diminish 
the probative value of the chiropractor's opinion linking 
current myofascial pain syndrome or degenerative arthritis to 
military service.

A VA orthopedist, like the veteran's chiropractor, determined 
the veteran's diffuse musculoskeletal symptoms were 
attributable to fibromyalgia, a condition akin to myofascitis 
or myofascial pain syndrome.  But at the same time, the VA 
orthopedist apparently ruled out arthritis or DJD as the 
cause of the veteran's diffuse musculoskeletal pain, 
observing that his disability picture was not the expression 
of an orthopedic disorder.  However, there is ample medical 
evidence in the record showing his diffuse musculoskeletal 
pain is attributable, at least in part, to degenerative 
changes.  Most significant, though, is the VA orthopedist's 
conclusion about two important matters relevant to the 
resolution of this appeal.  Specifically, the VA orthopedist 
determined the veteran's diffuse musculoskeletal pains, 
whatever the underlying cause, were not due to an event or 
occurrence of military service and were not due to his 
service-connected right knee disorder, either.

It should be noted that factors for assessing the probative 
value of a medical opinion include the physician's access to 
the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000); Black v. Brown, 5 Vet. App. 177, 180 (1993).  The 
extent of detail about the veteran's medical history, current 
medical conditions, and medications demonstrate that the 
examiner had made a review of the veteran's claims file.  As 
well, the VA orthopedist's opinion addressing the etiology of 
the veteran's diffuse musculoskeletal pains is supported by a 
rationale.

In comparison, the opinion from the veteran's chiropractor, 
although detailed in nature, is not supported by review of 
the claims file, and its probative value is diminished for 
the other reasons discussed above.  So on balance, the VA 
orthopedist's opinion ruling out an etiological relationship 
between the veteran's current diffuse musculoskeletal pains 
and an event or incident of military service or his service-
connected right knee disorder is simply more persuasive than 
the opinion provided by the veteran's chiropractor to the 
contrary.

In deciding whether the veteran currently has disorders of 
the neck, back, arms and left leg that are attributable to 
experiences in service or to his service-connected right knee 
disorder, it is the Board's responsibility to weigh the 
evidence and decide where to give credit and where to 
withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), 
citing Owens, 7 Vet. App. at 433.  This responsibility is 
particularly difficult when, as here, medical opinions 
diverge.  At the same time, the Board is mindful that it 
cannot make its own independent medical determination and 
that there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet. App. 171 (1991). Here, though, for the reasons stated, 
there are.  And although the Board may not ignore a favorable 
opinion of a physician (or, here, a chiropractor), the Board 
certainly is free to discount the credibility of the 
statement from the physician so long as the Board provides an 
adequate explanation of the reasons and bases for doing this.  
See Sanden v. Derwinski, 2 Vet. App. 97, 100-01 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The veteran's principal contention is that his neck, back, 
arm, and left leg disorders developed secondary to his 
service-connected right knee disorder.  His contention 
amounts to an opinion about a matter of medical causation.  
There is no indication from the record that he has medical 
training or expertise.  And as a layperson, he is not 
competent to offer a medical opinion regarding the diagnosis 
or etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

For these reasons, the claims for service connection for 
neck, back, arm, and left leg disorders must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, this doctrine is not applicable in the current 
appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


ORDER

Service connection for a neck disorder is denied.

Service connection for a back disorder is denied.

Service connection for an arm disorder is denied.

Service connection for a left leg disorder is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


